In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured/underinsured motorist benefits, Ronald Desena appeals from an order of the Supreme *479Court, Nassau County (Brandveen, J.), entered May 26, 2004, which denied his motion to dismiss the proceeding, granted the petition, and permanently stayed arbitration.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the proceeding is dismissed as time-barred.
The claimant seeks uninsured motorist benefits or “supplemental uninsured motorist insurance,” which is colloquially known as underinsurance benefits (see S’Dao v National Grange Mut. Ins. Co., 87 NY2d 853, 854 [1995]). The instant proceeding was commenced more than 20 days after service upon the petitioner of a “notice of intention to arbitrate” pursuant to CPLR 7503 (c) (see Matter of Blamowski [Munson Transp.], 91 NY2d 190, 195 [1997]; Matter of Nationwide Ins. Co. v Singh, 6 AD3d 441, 442 [2004]; Matter of Nassau Ins. Co., 100 AD2d 969, 970 [1984]; cf. Matter of New Hampshire Indem. Co. v Vranica, 294 AD2d 287 [2002]). Accordingly, the instant proceeding to stay arbitration was time-barred (see Matter of Steck [State Farm Ins. Co.], 89 NY2d 1082, 1084 [1996]; Matter of State Farm Ins. Co. v Karvalis, 7 AD3d 533 [2004]). Schmidt, J.P., Goldstein, Crane and Fisher, JJ., concur.